DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action (First Action on the Merit) is responsive to the amendment, remarks foiled on 06/07/2021, which is a response to the restriction/election filed on 04/21/2021. Claims 1-8, 20-36 and 38-43 are as originally filed, claims 19, 37 and 44 are amended and new claims 108-153 are added by the amendment of 06/07/2021. The detail office action to the pending claims 1-44 and 108-135 is as shown below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Attached with this correspondence is the initialed copy of the IDS.

Drawings
The drawings were received on 03/27/2020.  These drawings are approved by the Examiner.

Claim Interpretation - 35 USC § 112
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claims 19, 20 26, 27, 29, 30 and 34 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses the word  “means” without reciting sufficient structure to achieve the function.  Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-7 and 15-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
means for receiving, from a central unit (CU), an indication including an allocation of resources;
means for determining a type of communication with a second node based on the allocation of resources;
means for communicating with the second node based on the determined type of communication and utilizing the allocated resources; and
means for coordinating with a parent node to utilize the allocated resources in a spatial division multiplex (SDM) operation between the child node and the parent node, in claim 19;
means for transmitting a feedback signal to the parent node prior to communicating with the second node, the feedback signal including one or more capabilities or conditions of SDM operation of the child node, in claim 20.
The apparatus of claim 19, further comprising:

means for determining, by the child node, whether the configuration for communication provided in the schedule is supported by the child node; and
means for adjusting, by the child node, communication with the second node when the configuration for communication provided in the schedule is supported by the child node, in claim 26.
The apparatus of claim 26, wherein the means for coordinating with the parent node further comprises:
means for transmitting a feedback signal to the parent node in response to receipt of the schedule from the parent node, the feedback signal indicating whether the child node supports the configuration for communication provided in the schedule; and means for receiving, from the parent node, an updated schedule in response to the feedback signal when the child node is configured to support the configuration provided in the schedule, in claim 27.
The apparatus of claim 19, further comprising:
means for receiving, from the parent node, an indication that the allocation of resources are available, wherein the child node utilizes the allocation of resources in accordance with the indication from the parent node, in claim 29.
The apparatus of claim 29, wherein the means for coordinating with the parent node further comprises:
means for transmitting, to the parent node, a feedback signal prior to receiving the indication from the parent node that the allocation of resources are available, wherein the feedback signal 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 19-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claimed:
means for receiving, from a central unit (CU), an indication including an allocation of resources;
means for determining a type of communication with a second node based on the allocation of resources;
means for communicating with the second node based on the determined type of communication and utilizing the allocated resources; and
means for coordinating with a parent node to utilize the allocated resources in a spatial division multiplex (SDM) operation between the child node and the parent node, in claim 19;
means for transmitting a feedback signal to the parent node prior to communicating with the second node, the feedback signal including one or more capabilities or conditions of SDM operation of the child node, in claim 20.
The apparatus of claim 19, further comprising:
means for receiving, from the parent node, a schedule including a configuration for communication between the parent node and the child node;

means for adjusting, by the child node, communication with the second node when the configuration for communication provided in the schedule is supported by the child node, in claim 26.
The apparatus of claim 26, wherein the means for coordinating with the parent node further comprises:
means for transmitting a feedback signal to the parent node in response to receipt of the schedule from the parent node, the feedback signal indicating whether the child node supports the configuration for communication provided in the schedule; and means for receiving, from the parent node, an updated schedule in response to the feedback signal when the child node is configured to support the configuration provided in the schedule, in claim 27.
The apparatus of claim 19, further comprising:
means for receiving, from the parent node, an indication that the allocation of resources are available, wherein the child node utilizes the allocation of resources in accordance with the indication from the parent node, in claim 29.
The apparatus of claim 29, wherein the means for coordinating with the parent node further comprises:
means for transmitting, to the parent node, a feedback signal prior to receiving the indication from the parent node that the allocation of resources are available, wherein the feedback signal includes one or more capabilities or conditions of SDM operation of the child node, in claim 30

Applicant is required to: 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 21-25, 28, 31-33, 35 and 36 are inherently rejected as being dependent on the rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 1, 10, 11, 15, 18, 19, 28, 29, 33 and 36 are  rejected under 35 U.S.C. 103 as being unpatentable over Ericsson (“IAB Resource Configuration and Assignment”, 3GPP TSG RAN WG1 #103-e R1-200xxxx, e-Meeting).
Ericson teaches 1. (Original) A method of wireless communication at a child node, comprising: receiving, from a central unit (CU), an indication including an allocation of resources  (see section 2. 1 proposal 1 and observation 1, where CU in the donor node provides information regarding resources to parent and DU, where in DU, the parent communicates with child node); determining a type of communication with a second node based on the allocation of resources (see disclosed DU corresponding with different cells in section 2.2, proposal 3, and different cells having multiple UEs inherently communicating with each other, claimed second node); communicating with the second node based on the determined type of communication and utilizing the allocated resources (see configuration of resources in DU section 2.2); and coordinating with a parent node to utilize the allocated resources in a spatial division multiplex (SDM) operation between the child node and the parent node (see sections 2.2 and 2.2.1 for support of SDM), as in claim 1.
Ericsson discloses CU within donor node communicating with parent node regarding the resource allocation and parent node under DU communicating with child node, where DU is communication between parent node and child node. However, Ericsson does not disclose that the child node communicating with CU. The child node communicating with CU in the donor 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ericsson to communicate information regarding the resource allocation for the child node.

Further to the dependent claims 10, 11, 15 and 18, Ericson also teaches:  
The method of claim 1, wherein the CU has labeled the allocation of resources for at least the child node as HARD, wherein the child node determines the type of communication with the second node based on the labeling of the allocation of resources (see resource allocation as hard vs soft in sections 2.2 and  2.2.2), as in claim 10.
The method of claim 1, further comprising:
receiving, from the parent node, an indication that the allocation of resources are available, wherein the child node utilizes the allocation of resources in accordance with the indication from the parent node (see proposal 1. Where the parent is assigned resource by the donor node and proposal 1 information for support to UE), as in claim 11.
The method of claim 11, wherein the indication, from the parent node, that the allocation of resources are available further indicates whether use of the allocation of resources by the child node is unconditional or subject to conditions (see section 2.2, for hard as unconditional available and soft as conditional available resource) as in claim 15.
The method of claim 11, wherein the CU has labeled the allocation of resources for the child node as SOFT, wherein the child node determines the type of communication with the 
Further to the dependent claim 19, Ericson also teaches:  
An apparatus for wireless communication at a child node (see disclosed DU which is communicating with child node), comprising:
means for receiving, from a central unit (CU), an indication including an allocation of resources (see section 2. 1 proposal 1 and observation 1, where CU in the donor node provides information regarding resources to parent and DU, where DU communicates with child node);
means for determining a type of communication with a second node based on the allocation of resources (see disclosed DU corresponding with different cells in section 2.2, proposal 3, and different cells having multiple UEs inherently communicating with each other, claimed second node);
means for communicating with the second node based on the determined type of communication and utilizing the allocated resources; and
means for coordinating with a parent node to utilize the allocated resources in a spatial division multiplex (SDM) operation between the child node and the parent node (see sections 2.2 and 2.2.1 for support of SDM), as in claim 19.
Ericsson discloses CU within donor node communicating with parent node regarding the resource allocation and parent node under DU communicating with child node, where DU is communication between parent node and child node. However, Ericsson does not disclose that the child node communicating with CU. The child node communicating with CU in the donor 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ericsson to communicate information regarding the resource allocation for the child node.

Further to the dependent claims 28, 29, 33 and 36, Ericson also teaches:  
The apparatus of claim 19, wherein the CU has labeled the allocation of resources for at least the child node as HARD, wherein the child node determines the type of communication with the second node based on the labeling of the allocation of resources (see resource allocation as hard vs soft in sections 2.2 and  2.2.2), as in claim 28.
The apparatus of claim 19, further comprising:
means for receiving, from the parent node, an indication that the allocation of resources are available, wherein the child node utilizes the allocation of resources in accordance with the indication from the parent node (see section 2.1,  proposal 1. Where the parent is assigned resource by the donor node and information for support to UE for resource allocation), as in claim 29.
The apparatus of claim 29, wherein the indication, from the parent node, that the allocation of resources are available further indicates whether use of the allocation of resources by the child node is unconditional or subject to conditions (see section 2.2, for hard as unconditional available and soft as conditional available resource), as in claim 33.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 37, 41, 44, 113, 116, 118, 127, 128, 132 and 135 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson (“IAB Resource Configuration and Assignment”, 3GPP TSG RAN WG1 #103-e R1-200xxxx, e-Meeting) in view of YOU et al. (US patent publication 2021/0160861, YOU hereinafter .
Ericsson teaches 37. (Currently Amended) An apparatus for wireless communication at a child node (see section 2. 1 proposal 1 and observation 1, where CU in the donor node provides information regarding resources to parent and DU, where in DU, the parent communicates with child node), comprising:
[a memory; and
at least one processor coupled to the memory and configured to:]
receive, from a central unit (CU), an indication including an allocation of resources;
determine a type of communication with a second node based on the allocation of resources (see disclosed DU corresponding with different cells in section 2.2, proposal 3, and different 
coordinate with a parent node to utilize the allocated resources in a spatial division multiplex (SDM) operation between the child node and the parent node (see sections 2.2 and 2.2.1 for support of SDM), as in claim 37.
Ericsson discloses CU within donor node communicating with parent node regarding the resource allocation and parent node under DU communicating with child node, where DU is communication between parent node and child node. However, Ericsson does not disclose that the child node communicating with CU. The child node communicating with CU in the donor node via the parent node under DU will have the same end result, i.e. resource allocation for the child.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ericsson to communicate information regarding the resource allocation for the child node.
	Ericsson fail to disclose the claimed ‘memory’ and ‘processor’ to perform the claimed functions.
YOU for the same endeavor as the instant application and that of Ericsson teaches a resource allocation between donor node, parent node and child node (see par. [0399]) using a spatial division multiplexing (see par.  [0341]), where the user equipment, claimed child node, shown in figure 48 having memory and processor 610.

Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of YOU in the system of Ericsson to communicate information regarding the resource allocation for the child node.

Further to the dependent claims 41, 113, 116 and 118, Ericson also teaches:  
The apparatus of claim 37, the at least one processor further configured to:
receive, from the parent node, an indication that the allocation of resources are available, wherein the child node utilizes the allocation of resources in accordance with the indication from the parent node (see section 2.1,  proposal 1. Where the parent is assigned resource by the donor node and information for support to UE for resource allocation), as in claim 41.
The apparatus of claim 37, wherein the CU has labeled the allocation of resources for at least the child node as HARD, wherein the child node determines the type of communication with the second node based on the labeling of the allocation of resources (see resource allocation as hard vs soft in sections 2.2 and  2.2.2), as in claim 113.
The apparatus of claim 41, wherein the indication, from the parent node, that the allocation of resources are available further indicates whether use of the allocation of resources by the child node is unconditional or subject to conditions (see section 2.2, for hard as unconditional available and soft as conditional available resource), as in claim 116.

Further to independent claim 44, Ericsson also teaches:
[A computer-readable medium storing computer executable code1] at a child node, the code when executed by a processor cause the processor to:
receive, from a central unit (CU), an indication including an allocation of resources (see section 2. 1 proposal 1 and observation 1, where CU in the donor node provides information regarding resources to parent and DU, where in DU, the parent communicates with child node);
determine a type of communication with a second node based on the allocation of
resources (see section 2. 1 proposal 1 and observation 1, where CU in the donor node provides information regarding resources to parent and DU, where DU communicates with child node);
communicate with the second node based on the determined type of communication and
utilizing the allocated resources (see configuration of resources in DU section 2.2); and
coordinate with a parent node to utilize the allocated resources in a spatial division
multiplex (SDM) operation between the child node and the parent node, as in claim 44.
Ericsson fail to disclose the claimed ‘memory’ and ‘processor to perform the claimed functions.

To use the computer readable medium from the system of YOU would enable the system in Ericsson to process the resource allocation between the donor node, parent node and child node.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of YOU in the system Ericsson to communicate information regarding the resource allocation for the child node.
Further to the dependent claims 127, 128, 132 and 135, Ericson also teaches:  
The [computer-readable medium] of claim 44, wherein the CU has labeled the allocation of resources for at least the child node as HARD, wherein the child node determines the type of communication with the second node based on the labeling of the allocation of resources (see disclosed DU resources in sections 2.2 and 2.2.2 for hard and soft resources), as in claim 127.
The [computer-readable medium] of claim 44, wherein the code further configured to cause the processor to:
receive, from the parent node, an indication that the allocation of resources are available, wherein the child node utilizes the allocation of resources in accordance with the indication from the parent node (see disclosed DU resources in sections 2.2 and 2.2.2 for hard and soft resources), as in claim 128.
The [computer-readable medium] of claim 128, wherein the indication, from the parent node, that the allocation of resources are available further indicates whether use of the 
The computer-readable medium of claim 128, wherein the CU has labeled the allocation of resources for the child node as SOFT, wherein the child node determines the type of communication with the second node based on the labeling of the allocation of resources  (see disclosed DU resources in sections 2.2 and 2.2.2 for soft resources), as in claim 135.

Allowable Subject Matter
Claims 2-9, 12-14, 16-17, 28-40, 42-43, 108-112, 114-115, 117, 119-126, 129-131 and 133-134 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20-27, 30-32, 34, and 35  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  		
US patent publication numbers 2019/0349079-A1, 2020/0107362-A1, 2020/0337057 and  2021/0250941-A1 published to Novian et al., Qi et al., Abedini et al. (same inventive entity, QUALCOMM) and  Tiirola et al. respectively and non-patent literature, .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015.  The examiner can normally be reached on M-to-F, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The computer-readable medium has been disclosed as excluding any signal per se in par. [0030] in the corresponding US patent publication 2020/0337047-A1. Therefore, no 101 issue has been raised.